              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JULIAN R. BLACKSHEAR,

                          Plaintiff,
 v.                                                 Case No. 19-CV-276-JPS

 CHARLES LARSON, TORRIA VAN
 BUREN, GALE GRIFFITH, KELSEY
 GRUEBNAU, DEVONA GRUBER,
 BRIAN FOSTER, ANTHONY MELI,
 RYAN KUEPPER, YANA PUSICH,                                       ORDER
 JAMES MUENCHOW, JOSEPH
 BEAHM, JAIME ENGSTROM,
 MAUREEN WHITE, and BRIAN
 MENDENHALL,

                          Defendants.


       On February 20, 2019, Plaintiff filed a complaint alleging that from

May 1, 2018 to February 20, 2019, several incidents took place at Waupun

Correctional Institution in violation of Plaintiff’s Eighth Amendment rights.

(Docket #1). Post-screening, Plaintiff’s case was referred to Magistrate

Judge Nancy Joseph for mediation. In light of the mediation and potential

for early case resolution, Magistrate Judge Joseph ordered a stay of all

deadlines. (Docket #18, #25). When mediation proved unsuccessful,

Magistrate Judge Joseph referred the case back to this Court, with the stay

still in place. (Docket #33). Plaintiff subsequently filed a declaration for

entry of default. (Docket #42). Defendants responded that because the case

schedule was stayed, Defendants have not defaulted. (Docket #43).




  Case 2:19-cv-00276-JPS Filed 07/20/20 Page 1 of 4 Document 60
       On June 2, 2020, Defendants filed a motion for summary judgment

on exhaustion grounds, (Docket #36), to which Plaintiff responded, (Docket

#52), and Defendants replied, (Docket #53). Defendants also requested an

additional stay of case deadlines until twenty-one (21) days after the Court

addresses Defendants’ motion for summary judgment. (Docket #35). The

Court treats Defendants’ motion as one requesting a continuance of the stay

of case deadlines and will grant their request.

       Plaintiff also has filed a motion to appoint counsel. (Docket #34).

Under 28 U.S.C. § 1915(e)(1), the “court may request an attorney to

represent any person unable to afford counsel.” The court should seek

counsel to represent the plaintiff if: (1) the plaintiff has made reasonable

attempts to secure counsel; and (2) “’the difficulty of the case—factually and

legally—exceeds the particular plaintiff’s capacity as a layperson to

coherently present it.’” Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013)

(quoting Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc)).

       The Court will reject any motion for appointment of counsel if the

first element is not met. This requires, at minimum, that Plaintiff solicit

multiple attorneys for representation and that he attach evidence of their

refusal to undertake representation to the motion. The Court stresses that

Plaintiff’s efforts must be reasonable; Plaintiff does not satisfy this

requirement by submitting a certain number of rejection letters. Plaintiff

must make a good faith effort and show the Court that he has reached out

to lawyers whose areas of practice suggest they might consider taking his

case. If Plaintiff learns that the lawyers that he contacted are unable to assist

him, he should reach out to other lawyers before he concludes that no one

will help him.




                            Page 2 of 4
  Case 2:19-cv-00276-JPS Filed 07/20/20 Page 2 of 4 Document 60
       Plaintiff has not made reasonable attempts to secure counsel.

Plaintiff’s complaint pertains to alleged incidents that took place between

May 1, 2018 and February 2, 2019. (Docket #1 at 1–4). As evidence of his

efforts to retain counsel, Plaintiff submits four letters and one envelope

from law firms to Plaintiff in response to his request for representation. See

(Docket #34-1 at 1–5). Plaintiff has submitted this specific evidence of his

attempts to contact counsel not only in support of his motion to appoint

counsel in this case but also in support of his motions to appoint counsel in

several other cases before this Court.1 Such efforts are not reasonable.

Plaintiff should have made efforts to contact different attorneys for each of

his cases; if Plaintiff wanted one attorney to represent him in all of his cases

before this Court, he should have made this explicitly clear to both the

Court and Plaintiff’s potential counsel.

       The Court also notes that the aforementioned evidence is dated from

April 27, 2017 to June 23, 2017. Id. Plaintiff must have sent these letters to

counsel with regard to another complaint, as Plaintiff’s complaint in this

case concerns events that occurred almost a year thereafter. (Docket #1).

Plaintiff has not shown that he made reasonable attempts to secure counsel

in this instance by submitting old rejection letters from lawyers and law

firms that clearly concern another case or cases.

       Further, two of the four law firms indicate that they do not handle

cases like Plaintiff’s case, while two others suggest that they do not have

the capacity or resources to do so. (Docket #34-1). The envelope submitted

by Plaintiff only shows the Court that the Plaintiff received a letter from a


       1Plaintiff has submitted the same evidence of his attempts to contact legal
counsel in each the following cases before this Court: 18-CV-1445, 18-CV-1447, 18-
CV-1448, 18-CV-1449, 19-CV-252, 19-CV-276, and 19-CV-1455.


                            Page 3 of 4
  Case 2:19-cv-00276-JPS Filed 07/20/20 Page 3 of 4 Document 60
law firm. (Id. at 3). As discussed above, Plaintiff needed to show that he

made additional efforts. Therefore, the Court denies Plaintiff’s motion to

appoint counsel. (Docket #34).

      Accordingly,

      IT IS ORDERED that Defendants’ motion to continue the stay of the

deadlines in this case until twenty-one (21) days after the Court rules on

Defendants’ motion for summary judgment (Docket #35) be and the same

is hereby GRANTED; and

      IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #34) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 20th day of July, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                            Page 4 of 4
  Case 2:19-cv-00276-JPS Filed 07/20/20 Page 4 of 4 Document 60
